Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147921-2                                                                                              Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 147921-2
                                                                     COA: 308639; 309330
                                                                     Wayne CC: 10-011140-FC;
  WILLIE HARPER,                                                                10-010259-FH
            Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the September 5, 2013
  judgment of the Court of Appeals is considered. With regard to Court of Appeals Docket
  No. 308639, the application for leave to appeal is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. With regard to
  Court of Appeals Docket No. 309330, it appearing to this Court that the cases of People v
  Earl (Docket No. 145677) and People v Cunningham (Docket No. 147437) are pending
  on appeal before this Court and that the decisions in those cases may resolve issues raised
  in the present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decisions in those cases.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
         h0224
                                                                                Clerk